lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, No. 2325 Disciplinary DOCket No. 3

Petitioner : No. 78 DB 2015
v. : Attorney Registration No. 13340
RAYl\/|OND J. QUAGL|A : (l\/|ontgomery County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 30th day of January, 2017, upon consideration of the Report and
Recommendations of the Disciplinary Board and the parties’ responses, Raymond J.
Quaglia is disbarred from the |oar of the Commonwealth of Pennsylvania. Respondent
shall comply with all the provisions of Pa.R.D.E. 217 and shall pay costs to the
Disciplinary Board pursuant to Pa.R.D.E. 208(9).